DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: In line 1, “claim 10” should be --claim 9--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et al. (US 2011/0229061 A1, hereinafter) in view of Rodish (US 4,096, 987 A).
Regarding claim 1, Bertrand teaches a liner for lining a receptacle, the liner having a bottom edge margin (110), a top edge margin, a first side margin (106), a second side margin (108), a height extending between the bottom edge margin and the top edge margin, and a width extending between the first side margin and the second side margin, the liner comprising a front panel (102) and a rear panel (104) joined together along the bottom edge margin (110), the first side margin (106/126), and the second side margin (108/128) and defining a liner interior therebetween, the front panel and the rear panel being unconnected along a segment (between 134 and 136) of the 
Bertrand fails to teach the sizing seal structure being a frangible sizing seal structure, wherein the frangible sizing seal structure is configured to be selectively broken to separate the front and rear panels to enlarge the size of the liner opening so that the top edge margin fits over a rim of a larger receptacle, wherein the frangible sizing seal structure comprises at least two sizing seals spaced apart from one another by an unsealed portion of the top edge margin of the liner, and wherein the at least two sizing seals are aligned with one another height wise. 
Rodish teaches a liner for a receptacle having a sizing seal structure comprising sizing seals (28) configured to limit the size of the liner opening and further teaches that it is known in the prior art to configure the sizing seal structure and sizing seals as a frangible sizing seal structure comprising at least two sizing seals which are spaced apart from one another by an unsealed portion, aligned with one another height wise, 
Accordingly, in order to form a single liner with an opening that can be selectively enlarged and/or configured to fit multiple receptacle sizes, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Bertrand by replacing the single sizing seal (134) with at least two sizing seals and by configuring the at least two sizing seals to be frangible, spaced apart from one another by an unsealed portion, aligned with one another height wise, and selectively broken upon an applied pulling force to selectively enlarge the size of the opening, as taught by Rodish, such that selectively breaking the frangible sizing seals separates the front and rear panel at the sizing seal structure to enlarge the size of the liner opening so that the liner opening fits over a rim of a larger receptacle and such that the frangible sizing seals can also be selectively maintained so as to define a smaller liner opening that fits over a rim of a smaller receptacle. 
Regarding claim 2, Bertrand as modified by Rodish teaches the liner of claim 1 above, wherein the frangible sizing seal structure is configured to progressively enlarge the size of the liner opening (Bertrand: Fig. 3-6 and Rodish: column 3 line 49-55, 65-68, column 4 lines 1-9).
Regarding claim 3, Bertrand as modified by Rodish teaches the liner of claim 1 above, wherein said at least two spaced apart sizing seals each have substantially the same seal strength (Rodish: column 2 lines 3-12, column 4 lines 3-9). 
Regarding claim 4, Bertrand as modified by Rodish teaches the liner of claim 1 above, but fails to specifically teach the at least two sizing seals comprising an outer sizing seal adjacent the first side margin, an inner sizing seal adjacent the opening, and a central sizing seal spaced apart between the inner sizing seal and the outer sizing seal.
However, as it is known in the prior art to provide a plurality of frangible sizing seals configured to limit and define the size of a liner opening and configured to be selectively and individually broken to selectively enlarge the size of the liner opening and permit limited expansion, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Bertrand by replacing the single sizing seal (134) with any number of frangible sizing seals that effectively limit and define the size of the liner opening, as taught by Rodish, including the outer, inner and central sizing seals as claimed, as merely duplicating the number of frangible sizing seals (while still maintaining a defined liner opening) has no patentable significance absent persuasive evidence that the particular number of sizing seals produces a new and unexpected result.
Additionally, replacing the single sizing seal (134) of Bertrand with three sizing seals that are frangible (Rodish) would necessarily position one of the sizing seals adjacent the first side margin, one of the sizing seals adjacent the opening, and one of the sizing seals spaced apart therebetween.   
Regarding claim 5, Bertrand as modified by Rodish teaches the liner of claim 1 above, wherein the at least two sizing seals comprise an outer sizing seal adjacent the first side margin and an inner sizing seal adjacent the opening (Bertrand: Fig. 1-6 and 
Regarding claims 6 and 7, Bertrand as modified by Rodish teaches the liner of claim 5 above, wherein the inner sizing seal is configured to break before the outer sizing seal when the top edge margin of the liner is stretched over the rim of the receptacle and wherein the outer sizing seal is configured to break after the inner sizing seal when the top edge margin of the liner is stretched further over the rim of the receptacle.
Regarding the inner sizing seal being configured to break before the outer sizing seal and the outer sizing seal being configured to break after the inner sizing seal, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Masham, 2 USPQ2d 1647 (1987)) and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)). 
In this case, upon stretching the liner over the rim of the receptacle, the inner sizing seal would be adjacent to an initial peeling force. Accordingly, upon application of the initial peeling force, the frangible sealing structure will begin to peel in the direction of the applied peeling force starting from the inner sizing seal. 
Regarding claim 8, Bertrand as modified by Rodish teaches the liner of claim 1 above, wherein the frangible sizing seal structure comprises a configuration that is capable of being automatically broken as the liner is stretched over the rim of the receptacle to increase the size of the liner opening so that the top edge margin of the liner fits over the rim of the receptacle (Bertrand: paragraphs 24-32 and Rodish: column 2 line 48-column 4 line 68 and FIG. 1-3).
Regarding the frangible sizing seal structure being configured to be automatically broken as the liner is stretched over the rim of the receptacle to increase the size of the liner opening so that the top edge margin of the liner fits over the rim of the receptacle, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Masham, 2 USPQ2d 1647 (1987)) and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)). In this case, Bertrand as modified by Rodish comprises the structure necessary to function as claimed. 
Regarding claim 9, Bertrand as modified by Rodish teaches the liner of claim 1 above, wherein the front panel and the rear panel each form a hem extending along the top edge margin of the liner and the liner further comprises drawstrings received in respective ones of the hems (Bertrand: paragraphs 24-32 and Fig. 1).
Regarding claim 10, Bertrand as modified by Rodish teaches the liner of claim 9 above (see claim objection of claim 10 above), wherein the frangible sizing seal 
Regarding claim 11, Bertrand as modified by Rodish teaches the liner of claim 1 above, wherein the segment of the top edge margin of the liner that defines the liner opening and along which the front panel and the rear panel are unconnected extends continuously along the width of the liner from a first end defined by the frangible sizing seal structure and located closer to the first side margin than the second side margin to a second end located closer to the second side margin than the first side margin (Bertrand: Fig. 1).
Regarding claim 12, Bertrand as modified by Rodish teaches the liner of claim 1 above, wherein the front and rear panels are unconnected along a middle portion located equidistant from the first and second side edge margins of the liner, said middle portion defining a portion of the liner opening (Bertrand: Fig. 1).
Regarding claim 13, Bertrand as modified by Rodish teaches the liner of claim 1 above, wherein each of the at least two sizing seals has a bottom end that is spaced apart from the bottom edge margin of the liner by a majority of the height of the liner (Bertrand: Fig. 1). 
Regarding claim 14, Bertrand as modified by Rodish teaches the liner of claim 1 above, wherein each of the at least two sizing seals is a heat seal that at least partially fuses together the front and rear panels (Bertrand: paragraph 29 and Rodish: column 4 lines 61-63). 
Regarding claim 15, Bertrand teaches a method of making a liner for lining a receptacle comprising: forming a front panel (102) and a rear panel (104) that are joined 
Bertrand fails to teach forming the sizing seal structure as a frangible sizing seal structure, wherein the frangible sizing seal structure is configured to progressively break when the top edge margin of the liner is stretched over a rim of the receptacle to selectively enlarge the size of the liner opening, wherein the frangible sizing seal structure comprises at least two sizing seals spaced apart from one another by an unsealed portion of the top edge margin of the liner, and wherein the at least two sizing seals are aligned with one another height wise. 
Rodish teaches a liner for a receptacle having a sizing seal structure comprising sizing seals (28) configured to limit the size of the liner opening and further teaches that 
Accordingly, in order to form a single liner with an opening that can be selectively and progressively enlarged and/or configured to fit multiple receptacle sizes, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Bertrand by replacing the formed single sizing seal (134) with at least two sizing seals that are frangible, spaced apart from one another by an unsealed portion, aligned with one another height wise, and configured to be selectively broken upon an applied pulling force to selectively and progressively enlarge the size of the opening, as taught by Rodish, such that selectively and progressively breaking the frangible sizing seals enlarges the size of the liner opening and allows the top edge margin of the liner to be stretched over a rim of a receptacle and such that the frangible sizing seals can also be selectively maintained so as to define a smaller liner opening that fits over a rim of a smaller receptacle. 
Regarding claim 16, Bertrand as modified by Rodish teaches the method of claim 15 above, wherein the at least two sizing seals comprise an outer sizing seal adjacent the first side margin and an inner sizing seal adjacent the opening (Bertrand: Fig. 1-6 and Rodish: Fig. 1, 2). Replacing the single sizing seal (134) of Bertrand with at least 
Regarding claim 17, Bertrand teaches a liner for lining a receptacle, the liner having a bottom edge margin (110), a top edge margin, a first side margin (106), a second side margin (108), a height extending between the bottom edge margin and the top edge margin, and a width extending between the first side margin and the second side margin, the liner comprising a front panel (102) and a rear panel (104) joined together along the bottom edge margin (110), the first side margin (106/126), and the second side margin (108/128) and defining a liner interior therebetween, the front panel and the rear panel being unconnected along a segment of the top edge margin of the liner to define a liner opening in fluid communication with the liner interior, the liner further comprising a heat seal structure (134) at least partially fusing together the front and rear panels at a seal location in an upper corner region adjacent the top edge margin and the first side edge margin of the liner, the heat seal structure limiting a size of the liner opening, the liner being configured so that said segment of the top edge margin of the liner that defines the liner opening can be stretched over a rim of a smaller receptacle without any portion of the heat seal structure being broken (paragraphs 24-32 and Fig. 1-6). 
Bertrand fails to teach the heat seal structure being frangible such that the heat seal structure is configured to break and allow the front and rear panels to separate at the seal location when the front and rear panels are pulled apart from one another to enlarge the size of the liner opening so that the top edge margin fits over a rim of a larger receptacle. 
Rodish teaches a liner for a receptacle having a heat seal structure (28) at defined seal locations (24) configured to limit the size of the liner opening (regarding heat seal structure: column 4 lines 61-63). Rodish further teaches that it is known in the prior art to configure the heat seal structure to be frangible such that the heat seal structure is configured to break when the front and rear panels are pulled apart from one another so as to allow selective expansion of the liner and so as to selectively enlarge the size of the liner opening (column 2 line 48-column 4 line 68 and FIG. 1-3). 
Accordingly, in order to form a single liner with an opening that can be selectively enlarged and/or configured to fit multiple receptacle sizes, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Bertrand by configuring the heat seal structure to be frangible and selectively broken when the front and rear panels are pulled apart from one another, as taught by Rodish, in order to provide a liner having a liner opening that can be selectively expanded and enlarged so that the liner opening can selectively fit over a rim of a larger receptacle. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,737,878. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same liner. 
Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,737,878. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same liner and method of making. 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 11-14 of U.S. Patent No. 10,737,878. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same liner. 
Conclusion
This is a continuation of applicant's earlier Application No. 15/365255.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NINA K ATTEL/           Examiner, Art Unit 3734   

/JES F PASCUA/           Primary Examiner, Art Unit 3734